Citation Nr: 1420484	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO reopened the Veteran's petition to reopen the claim for service connection for bilateral hearing and denied the claim on the merits.  In August 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011. 

As regards to characterization of the appeal with respect to the matter of bilateral hearing, although the RO has reopened the claim and denied the claim on the merits, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the Veteran's request to reopen-the Board has characterized the appeal involving bilateral hearing as encompassing both matters set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims. The Virtual VA file includes an April 2014 brief submitted by the Veteran's representative and VA treatment records dated through January 2012.  A review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, at this time, the Veteran's record in the Veterans Benefit Management System (VBMS) electronic record does not contain any documents.

The Board's decision reopening the claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection for bilateral hearing loss, on the merits, is addressed in the remand following the order.  These matters are being remanded to the Agency of Original Jurisdiction (/AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 2008 rating decision, the RO denied a claim for service connection for bilateral hearing loss; although notified of the denial in a January 2008 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the January 2008 denial of the claim for service connection for bilateral hearing includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the January 2008 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen the claim for bilateral hearing loss, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013).

The RO denied the Veteran's original claim for service connection for bilateral hearing loss in January 2008 rating decision.  The evidence then of record consisted of the Veteran's DD 214 Report of Military Discharge, service treatment records and private treatment records dated in 1998 from Park Nicollet Clinic.  The Veteran's DD 214 showed that his military occupational specialty was armor crewman.  Service treatment records showed that in September 1963, the Veteran presented indicating that his hearing had decreased in his right ear.  An audiogram was done that appeared to show a hearing abnormality in the right ear at 500 and 1000 Hertz.  Nevertheless, the Veteran's service examination prior to discharge showed that the Veteran's hearing was within normal limits.  Post-service private treatment records were silent with respect to any hearing abnormalities.  
 
In January 2008, the RO denied the Veteran's claim for service connection for  bilateral hearing loss.  As the Veteran's hearing was normal at discharge, the RO found that the evidence did not show that the Veteran met the VA criteria for impaired hearing.  In other words, there was no evidence of a current hearing loss disability.   

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's January 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in December 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since January 2008 are VA treatment records, additional private treatment records, the Veteran's statements and VA examination reports dated in February and December 2010 with a June 2011 addendum.  Both VA examination reports clearly show that the Veteran meets the criteria for impaired hearing to an extent recognized as a disability under 38 C.F.R. § 3.385.

Moreover, although the VA examiners found that the Veteran's current hearing loss is not related to service, in his statements, the Veteran reported that he has been experiencing diminished hearing loss since a September 1963 incident where a cannon fired too close and damaged his ears.  Importantly, complaints of right ear hearing loss are documented in the service treatment records at that time.  Further, additional private treatment records showed that the Veteran suffered from moderately severe hearing loss back in 1995.  A December 2009 VA treatment record also noted that the Veteran reported progressive bilateral hearing loss beginning while serving the military with an artillery unit.   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it clearly shows that the Veteran meets the criteria for impaired hearing under VA regulations, which was the primary reason for the previous RO denial in January 2008.  The new evidence also includes the Veteran's competent lay statements of pertinent symptomatology as well as private treatment records documenting moderately severe hearing loss dating back to 1995.  Thus, this evidence, while certainly not conclusive as to whether the Veteran's current hearing loss is linked to service, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for bilateral hearing loss, on the merits, is warranted.

The Veteran was provided with VA examinations in February 2010 and December 2010 with a June 2011 addendum.  The examiners opined that the Veteran's hearing loss was less likely than not a result of military noise exposure.  The February 2010 examiner's opinion was based, at least in part, on the fact that the Veteran reported the onset of hearing loss 12 years ago.  However, this time period would have been approximately in 1998, whereas private treatment records dated in 1995 documents moderate to severe hearing loss, so the examiners' rationale appears to be inconsistent with the other medical evidence of record.  Moreover, both VA examiners appeared to base their opinion on the fact that the Veteran had normal hearing at separation.  Nevertheless, this rationale is inadequate without further explanation as the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Significantly, neither examiner considered the Veteran's lay evidence of pertinent symptoms since service or the September 1995 private treatment record documenting hearing loss.  

Thus, the Board finds the opinions provided by the VA audiologists in February 2010 and December 2010 are inadequate, as they were based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  It also appears that the examiners did not consider and discuss all pertinent evidence.  Again, a September 1963 service treatment record appears to indicate that the Veteran had some decreased hearing in the right ear.  Nevertheless, this  record was not addressed by either VA examiner.  In fact, although the RO specifically requested that the examiner address this record, in the June 2010 addendum, the December 2010 VA examiner indicated that the only audiogram in the service treatment records documented the July 1964 testing results separation, which is inaccurate.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another examination and an opinion by an Ear, Nose and Throat (ENT) physician, preferably, or a qualified audiologist is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Moreover, as noted above, the Veteran's Virtual VA electronic record includes VA treatment records dated to January 2012 from the Nashville, Tennessee VA Medical Center (VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the AOJ must obtain from the Nashville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from January 2012 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits.  

Accordingly, this matter is  hereby REMANDED for the following action:

1.  Obtain from the Nashville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from January 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA examination, by an  ENT physician, preferably, or appropriate audiologist, to obtain an opinion addressing the etiology of the Veteran's hearing loss.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to hearing loss in each ear, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to specifically include significant noise exposure.  

In rendering the requested opinion, the examiner should address the significance, if any, of the September 1993 service audiogram suggesting abnormal hearing as well as the private 1995 and 1997 treatment records from Park Nicolette Clinic.    

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the reopened claim for service connection.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


